



ADVISORY AGREEMENT


among


COTTONWOOD COMMUNITIES, INC.


and


COTTONWOOD COMMUNITIES O.P., LP


and


COTTONWOOD COMMUNITIES MANAGEMENT, LLC








August 13, 2018






 



--------------------------------------------------------------------------------






TABLE OF CONTENTS




Page


1.
DEFINITIONS    1

2.
APPOINTMENT    8

3.
DUTIES OF THE ADVISOR    8

3.1
Organizational and Offering Services    8

3.2
Acquisition Services    9

3.3
Asset Management Services    9

3.4
Property Management Services    11

3.5
Stockholder Services    12

3.6
Other Services    12

4.
AUTHORITY OF ADVISOR    12

4.1
General    12

4.2
Powers of the Advisor    12

4.3
Approval by the Board    13

4.4
Modification or Revocation of Authority of Advisor    13

5.
BANK ACCOUNTS    13

6.
RECORDS AND FINANCIAL STATEMENTS    13



i



--------------------------------------------------------------------------------





7.
LIMITATION ON ACTIVITIES    14

8.
FEES    14

8.1
Contingent Acquisition Fees    14

8.2
Asset Management Fees    16

8.3
Contingent Financing Fees    16

8.4
Property Management Fees    17

9.
EXPENSES    17

9.1
General    17

9.2
Advisor Expenses    19

9.3
Limitation on Reimbursements    19

10.
VOTING AGREEMENT    20

11.
RELATIONSHIP OF ADVISOR AND COMPANY; OTHER ACTIVITIES OF THE ADVISOR    20

11.1
Relationship    20

11.2
Time Commitment    20

11.3
Investment Opportunities and Allocation    20

12.
THE COTTONWOOD COMMUNITIES NAME    20

13.
TERM AND TERMINATION OF THE AGREEMENT    21



ii



--------------------------------------------------------------------------------





13.1
Term    21

13.2
Termination by Either Party    21

13.3
Payments on Termination    21

13.4
Duties of Advisor Upon Termination    21

14.
ASSIGNMENT    22

15.
INDEMNIFICATION AND LIMITATION OF LIABILITY    22

15.1
Indemnification    22

15.2
Limitation on Indemnification    23

15.3
Limitation on Payment of Expenses    23

16.
MISCELLANEOUSW    23

16.1
Notices    23

16.2
Modification    24

16.3
Severability    24

16.4
Governing Law; Venue    24

16.5
Entire Agreement    24

16.6
Waiver    24

16.7
Gender    24

16.8
Titles Not to Affect Interpretation    24

16.9
Counterparts    24

16.10
Binding Effect    25





iii



--------------------------------------------------------------------------------









iv



--------------------------------------------------------------------------------






ADVISORY AGREEMENT
This Advisory Agreement (this “Agreement”), dated as of August 13, 2018 is
entered into by and among Cottonwood Communities, Inc., a Maryland corporation
(the “REIT”), Cottonwood Communities O.P., LP (the “Operating Partnership”) and
Cottonwood Communities Management, LLC, a Delaware limited liability company
(the “Advisor”), and any entity formed by the Operating Partnership for the
purpose of acquiring Property, Loan or other Permitted Investment or the
purchase, development or construction of any property by the company or any of
its Subsidiaries that has entered a Property Amendment (as defined herein). The
Operating Partnership, the REIT and their subsidiaries are collectively referred
to herein as the “Company.”
W I T N E S S E T H
WHEREAS, the Company desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Advisor and to have the Advisor undertake the duties and responsibilities
hereinafter set forth, on behalf of, and subject to the supervision of, the
board of directors of the REIT (the “Board”), all as provided herein; and
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board, on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
1.Definitions. The following defined terms used in this Agreement shall have the
meanings specified below:
“Acquisition Expenses” means any and all costs and expenses, excluding the fees
payable to the Advisor pursuant to Sections 8.1 and 8.3, incurred by the
Company, any Subsidiary, the Advisor or their Affiliates, in connection with the
selection, acquisition or development of any Property, Loan or other Permitted
Investment, whether or not acquired or originated, as applicable, including,
without limitation, due diligence expenses, legal fees and expenses, travel and
communications expenses, mortgage tax, escrow fees, loan origination fees and
expenses, costs of appraisals, environmental and other third party reports,
earnest money deposits and nonrefundable option payments on properties or other
investments not acquired, accounting fees and expenses, and title insurance
premiums, transfer taxes, transfer fees and recording fees and other customary
acquisition closing costs.
“Acquisition Fees” means the fees payable to the Advisor pursuant to Sections
8.1 and 8.3 plus all other fees and commissions, excluding Acquisition Expenses,
paid by the Company or any of its Subsidiaries to any Person in connection with
making or investing in any Property, Loan or other Permitted Investment or the
purchase, development or construction of any Property by the Company or any of
its Subsidiaries. Included in the computation of such fees or commissions shall
be any real estate commission, selection fee, Development Fee, Construction Fee,
nonrecurring management fee, loan fees or points or any fee of a similar nature,
however designated. Excluded


1
 



--------------------------------------------------------------------------------





shall be Development Fees and Construction Fees paid to Persons not Affiliated
with the Advisor in connection with the actual development and construction of a
Property.
“Advisor” means (i) Cottonwood Communities Management, LLC, a Delaware limited
liability company, or (ii) any successor advisor to the Company.
“Affiliate” or “Affiliated” means, with respect to any first Person, any of the
following: (i) any other Person directly or indirectly controlling, controlled
by, or under common control with such first Person; (ii) any other Person
directly or indirectly owning, controlling, or holding with the power to vote
10% or more of the outstanding voting securities of such first Person; (iii) any
legal entity for which such first Person acts as an executive officer, director,
trustee, or general partner; (iv) any other Person 10% or more of whose
outstanding voting securities are directly or indirectly owned, controlled, or
held, with power to vote, by such first Person; and (v) any executive officer,
director, trustee, or general partner of such first Person. An entity shall not
be deemed to control or be under common control with an Advisor-sponsored
program unless (i) the entity owns 10% or more of the voting equity interests of
such program or (ii) a majority of the board of directors (or equivalent
governing body) of such program is composed of Affiliates of the entity.
“Agreement” shall mean this Advisory Agreement between the Company and the
Advisor, as amended from time to time.
“Asset Management Fee” shall have the meaning set forth in Section 8.2.
“Average Invested Assets” means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Properties, Loans and other Permitted Investments secured by real
estate before reserves for depreciation or bad debts or other similar non-cash
reserves, computed by taking the average of such book values at the end of each
month during such period.
“Average Issue Price” means the weighted average price at which shares were
purchased in the primary portion of an Offering which shall be calculated as of
the end of the month preceding the date upon which the calculation is being
made.
“Board” means the board of directors of the REIT, as of any particular time.
“Bylaws” means the bylaws of the REIT, as amended from time to time.
“Cash from Sales and Settlements” means the net cash proceeds realized by the
Company (i) from the sale, exchange or other disposition of any of its assets or
any portion thereof after deduction of all expenses incurred in connection
therewith and (ii) from the prepayment, maturity, workout or other settlement of
any Loan or Permitted Investment or portion thereof after deduction of all
expenses incurred in connection therewith. In the case of a transaction
described in clause (i) (C) of the definition of “Sale” and (i)(B) of the
definition of “Settlement,” Cash from Sales and Settlements means the proceeds
of any such transaction actually distributed to the Company from the Joint
Venture or partnership.


2
 



--------------------------------------------------------------------------------





“Charter” means the articles of incorporation of the Company, as amended from
time to time.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
“Company” shall mean the Operating Partnership, the REIT and their Subsidiaries.
“Conflicts Committee” shall have the meaning set forth in the REIT’s Charter.
“Construction Fee” means a fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or to provide major repairs or rehabilitation on a Property.
“Contingent Acquisition Fee” shall have the meaning set forth in Section 8.1.
“Contingent Financing Fee” shall have the meaning set forth in Section 8.3.
“Dealer Manager” means (i) Orchard Securities, LLC, or (ii) any successor dealer
manager to the Company.
“Development Fee” means a fee for the packaging and/or development of a
Property, including negotiating and approving plans, and undertaking to assist
in obtaining zoning and necessary variances and necessary financing for the
Property, either initially or at a later date.
“Director” means a member of the board of directors of the Company.
“Distributions” means any distributions of money or other property by the
Company to owners of Shares, including distributions that may constitute a
return of capital for federal income tax purposes.
“GAAP” means accounting principles generally accepted in the United States.
“Gross Assets” means (i) the gross book value of the assets of the Company until
such time as the Board has established a net asset value of the Company’s assets
and (ii) after the Board has established a net asset value of the Company’s
assets, the gross asset value of the assets of the Company based on such net
asset value determination; provided that the value of any assets acquired after
the establishment of a net asset value will be the gross book value of the
assets until such assets are included in a net asset value determination. Under
(i) or (ii), gross book value or gross asset value (as applicable) shall be
determined based on the Company’s pro rata ownership interest in the underlying
real estate (including the pro rata value of any budgeted development-related
project costs and/or debt underlying any mezzanine loans, preferred equity,
and/or common equity investments) and other assets and liabilities, without
regard to GAAP consolidation or equity method accounting principles.


3
 



--------------------------------------------------------------------------------





“Initial Public Offering” means the public offering of Shares registered on
Registration Statement No. 333-215272 on Form S-11.
“Invested Capital” means the amount calculated by multiplying the total number
of Shares purchased by Stockholders by the issue price, reduced by the total
number of shares repurchased by the Company multiplied by the Average Issue
Price.
“Joint Venture” means any joint venture, limited liability company or other
arrangement between the Company and a third party or an Affiliate of the Company
that owns, in whole or in part, on behalf of the Company any Properties, Loans
or other Permitted Investments.
“Listed” or “Listing” shall have the meaning set forth in the Charter.
“Loans” means mortgage loans and other types of debt financing investments made
by the Company, either directly or indirectly, including through ownership
interests in a Joint Venture or partnership, including, without limitation,
mezzanine loans, B-notes, bridge loans, convertible mortgages, wraparound
mortgage loans, construction mortgage loans, loans on leasehold interests, and
participations in such loans.
“Market Value” shall have the meaning set forth in Section 8.1.3.
“Merger” means any business combination, merger, reorganization or share
exchange involving the Company or its subsidiaries into or with another
corporation or other legal person (the “Acquiror”) and as a result of such
transaction, less than 51% of the outstanding voting securities or other capital
interests of the surviving, resulting or acquiring corporation or other legal
person are owned in the aggregate by those who were Stockholders immediately
prior to such transaction (other than the Acquiror or its Affiliates if they
owned Shares immediately prior to such transaction).
“Merger Consideration Amount” means (i) in the case of a Merger in which the
consideration consists solely of cash, the total consideration to be received by
holders of Shares outstanding immediately prior to the closing of the Merger,
(ii) in the case of a Merger in which the consideration consists of securities
traded on a national securities exchange, the product of (x) the number of
shares of such securities received by the Stockholders at the closing of the
Merger and (y) the market value of such securities, measured by taking the
average closing price or the average of the bid and asked price, as the case may
be, over a period of 30 consecutive days during which such securities are
traded, with such 30-day period ending on the trading day prior to the closing
date of the Merger, (iii) in the case of a Merger in which the consideration
consist of securities that are not traded on a national securities exchange, the
aggregate the fair market value (as of the most recent practicable date) of the
securities to be received by the Stockholders as estimated by an independent
expert chosen by the Board of Directors, and (iv) in the case of a Merger in
which the consideration is some combination of that described above, the sum of
clauses (i) through (iii), as applicable.
“NASAA Guidelines” means the NASAA Statement of Policy Regarding Real Estate
Investment Trusts as in effect on the date hereof.


4
 



--------------------------------------------------------------------------------





“Net Income” means, for any period, the total revenues applicable to such
period, less the total expenses applicable to such period excluding additions to
reserves for depreciation, bad debts or other similar non-cash reserves;
provided, however, Net Income for purposes of calculating total allowable
Operating Expenses (as defined herein) shall exclude the gain included in the
Company’s consolidated accounts arising from the sale of assets.
“Offering” means any offering of the Company’s securities that is registered
with the SEC, excluding Shares offered under any employee benefit plan.
“Operating Cash Flow” means Operating Revenue Cash Flows minus the sum of (i)
Operating Expenses, (ii) all principal and interest payments on indebtedness and
other sums paid to lenders, (iii) to the extent paid by the Company, the
expenses of raising capital such as Organization and Offering Expenses, legal,
audit, accounting, underwriting, brokerage, listing, registration, and other
fees, printing and other such expenses and tax incurred in connection with the
issuance, distribution, transfer, registration and Listing of the Shares, (iv)
taxes, (v) incentive fees paid in compliance with Section IV.F. of the NASAA
Guidelines and (vi) Acquisition Fees, Acquisition Expenses, real estate
commissions on the resale of real property, and other expenses connected with
the acquisition, origination, disposition, and ownership of real estate
interests, loans or other property (other than commissions on the sale of assets
other than real property), such as the costs of foreclosure, insurance premiums,
legal services, maintenance, repair and improvement of property.
“Operating Expenses” means all costs and expenses incurred by the Company, as
determined under GAAP, that in any way are related to the operation of the
Company or to Company business, including fees paid to the Advisor, but
excluding (i) the expenses of raising capital to the extent paid by the Company,
including Organization and Offering Expenses, legal, audit, accounting,
underwriting, brokerage, listing, registration, and other fees, printing and
other such expenses and tax incurred in connection with the issuance,
distribution, transfer, registration and Listing of the Shares, (ii) interest
payments, (iii) taxes, (iv) non-cash expenditures such as depreciation,
amortization and bad loan reserves, (v) incentive fees paid in compliance with
Section IV.F. of the NASAA Guidelines and (vi) Acquisition Fees, Acquisition
Expenses, real estate commissions on the resale of real property, and other
expenses connected with the acquisition, disposition, and ownership of real
estate interests, loans or other property (other than commissions on the sale of
assets other than real property), such as the costs of foreclosure, insurance
premiums, legal services, maintenance, repair and improvement of property.
“Operating Revenue Cash Flows” means the Company’s cash flow from ownership
and/or operation of (i) Properties, (ii) Loans, (iii) Permitted Investments,
(iv) short-term investments, and (v) interests in Properties, Loans and
Permitted Investments owned by any Joint Venture or any partnership in which the
Company is, directly or indirectly, a co-venturer or partner.
“Organization and Offering Expenses” means all expenses incurred by or on behalf
of the Company in connection with or preparing the Company for the offering and
distributing of its Shares in an Offering, whether incurred before or after the
date of this Agreement, which may include but are not limited to, (i) total
underwriting and brokerage discounts and commissions (including fees of the
underwriters’ attorneys); (ii) placement agent fees and expenses; (iii) legal,
accounting, tax planning and escrow costs; (iv) printing, attending,
supplementing, mailing and distribution costs;


5
 



--------------------------------------------------------------------------------





(v) expenses for printing, engraving and mailing; (vi) salaries of employees
while engaged in sales activity; (vii) charges of transfer agents, registrars,
trustees, escrow holders, depositaries and experts; and (viii) expenses of
obtaining exemption or qualification of the sale of the securities under Federal
and state laws, including taxes and fees, accountants’ and attorneys’ fees.
“Operating Partnership” means Cottonwood Communities O.P., LP, a Delaware
limited partnership formed to own and operate Properties, Loans and other
Permitted Investments on behalf of the Company.
“Permitted Investments” means all investments (other than Properties and Loans)
in which the Company may acquire an interest, either directly or indirectly,
including through ownership interests in a Joint Venture or partnership,
pursuant to its Charter, Bylaws and the investment objectives and policies
adopted by the Board from time to time, other than short-term investments
acquired for purposes of cash management.
“Person” means an individual, corporation, partnership, estate, trust (including
a trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of
a trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
“Property” means any real property or properties transferred or conveyed to the
Company, either directly or indirectly, including through ownership interests in
a Joint Venture or partnership.
“Property Amendment” means an amendment in the form attached hereto as Exhibit B
(as may be modified, amended or supplemented in writing from time to time) to be
attached to this Agreement and incorporated within this Agreement by reference,
describing a Property and the owner thereof and any variations to the basic
terms and conditions pursuant to which the Advisor will provide property
management services with respect to the Property related thereto. As each
Property is purchased it is intended to be made subject to this Agreement unless
the Advisor declines to provide property management services at the Property. If
any Property is sold by the property owner, the Property Amendment with respect
to such Property shall be deemed of no further force or effect from and after
the closing of the sale, except to the extent of post-closing management and
accounting functions that are required to be performed under this Agreement.
“Property Management Addendum” means the addendum attached hereto as Exhibit A
that describes the terms and conditions pursuant to which the Advisor will
provide property management services to the Company.
“Property Manager” means an entity that has been retained to perform and carry
out at one or more of the Properties property management services, excluding
persons, entities or independent contractors retained or hired to perform
facility management or other services or tasks at a particular Property, the
costs for which are passed through to and ultimately paid by the tenant at such
Property.


6
 



--------------------------------------------------------------------------------





“Sale” means any transaction or series of related transactions whereby: (A) the
Company sells, grants, transfers, conveys, or relinquishes its ownership of any
Property, Loan or other Permitted Investment or portion thereof, including the
transfer of any Property that is the subject of a ground lease, and including
any event with respect to any Property, Loan or other Permitted Investment that
gives rise to a significant amount of insurance proceeds or condemnation awards,
and including the issuance by one of the Company’s subsidiaries of any
asset-backed securities as part of a securitization transaction; (B) the Company
sells, grants, transfers, conveys, or relinquishes its ownership of all or
substantially all of the interest of the Company in any Joint Venture or
partnership in which it is, directly or indirectly, a co-venturer or partner; or
(C) any Joint Venture or partnership (in which the Company is, directly or
indirectly, a co-venturer or partner) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property, Loan or other Permitted Investment
or portion thereof, including any event with respect to any Property, Loan or
other Permitted Investment that gives rise to insurance claims or condemnation
awards, and including the issuance by such Joint Venture or partnership or one
of its subsidiaries of any asset-backed securities as part of a securitization
transaction.
“SEC” means the United States Securities and Exchange Commission.
“Settlement” means the prepayment, maturity, workout or other settlement of any
Loan or other Permitted Investment or portion thereof owned, directly or
indirectly, by (A) the Company or (B) any Joint Venture or any partnership in
which the Company is, directly or indirectly, a partner.
“Shares” means shares of common stock of the Company, par value $.01 per share.
“Stockholders” means the registered holders of the Shares.
“Stockholders’ 6% Return” means, as of any date, an aggregate amount equal to a
6% cumulative, non-compounded, annual return on Invested Capital (calculated
like simple interest on a daily basis based on a three hundred sixty-five day
year). For purposes of calculating the Stockholders’ 6% Return, Invested Capital
shall be determined for each day during the period for which the Stockholders’
6% Return is being calculated, including a daily adjustment to reflect shares
repurchased by the Company (excluding shares issued as stock dividends and
subsequently repurchased by the Company), and shall be calculated net of (1)
Distributions of Cash from Sales and Settlements and (2) Distributions of
Operating Cash Flow to the extent such Distributions of Operating Cash Flow
provide a cumulative, non-compounded, annual return in excess of 6%, as such
amounts are computed on a daily basis based on a three hundred sixty-five day
year.
“Stockholders’ 13% Return” means, as of any date, an aggregate amount equal to a
13% cumulative, non-compounded, annual return on Invested Capital (calculated
like simple interest on a daily basis based on a three hundred sixty-five day
year). For purposes of calculating the Stockholders’ 13% Return, Invested
Capital shall be determined for each day during the period for which the
Stockholders’ 13% Return is being calculated, including a daily adjustment to
reflect shares repurchased by the Company (excluding shares issued as stock
dividends and subsequently repurchased by the Company), and shall be calculated
net of (1) Distributions of Cash from Sales and Settlements and (2)
Distributions of Operating Cash Flow to the extent such Distributions of


7
 



--------------------------------------------------------------------------------





Operating Cash Flow provide a cumulative, non-compounded, annual return in
excess of 13%, as such amounts are computed on a daily basis based on a three
hundred sixty-five day year.
“Subsidiary” means, with respect to any Person (the “parent”), at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership or limited liability company, more than 50% of the general
partnership interests or managing member interests are, as of such date, owned,
controlled or held, directly or indirectly, by one or more of the parent and its
Subsidiaries.
“Termination Date” means the date of termination of the Agreement determined in
accordance with Section 13.
“2%/25% Guidelines” shall have the meaning set forth in Section 9.3.
2.    Appointment.
The Company hereby appoints the Advisor to serve as its advisor, asset manager
and Property Manager on the terms and conditions set forth in this Agreement,
and the Advisor hereby accepts such appointment.
3.    Duties of the Advisor.
The Advisor is responsible for managing, operating, directing and supervising
the operations and administration of the Company and its assets. The Advisor
undertakes to use commercially reasonable efforts to present to the Company
potential investment opportunities, to make investment decisions on behalf of
the Company subject to the limitations in the Company’s Charter, the direction
and oversight of the Board and Section 4.3, and to provide the Company with a
continuing and suitable investment program consistent with the investment
objectives and policies of the Company as determined and adopted from time to
time by the Board. Subject to the limitations set forth in this Agreement,
including Section 4, and the continuing and exclusive authority of the Board
over the management of the Company, the Advisor shall, either directly or by
engaging an Affiliate or third party, perform the following duties:
3.1    Organizational and Offering Services. The Advisor shall perform all
services related to the organization of the Company or any Offering, other than
services that (i) are to be performed by the Dealer Manager, (ii) the Company
elects to perform directly or (iii) would require the Advisor to register as a
broker-dealer with the SEC or any state.


8
 



--------------------------------------------------------------------------------





3.2    Acquisition Services.
3.2.1    Serve as the Company’s investment and financial advisor and provide
relevant market research and economic and statistical data in connection with
the Company’s assets and investment objectives and policies;
3.2.2    Subject to Section 4 and the investment objectives and policies of the
Company: (a) locate, analyze and select potential investments; (b) structure and
negotiate the terms and conditions of transactions pursuant to which investments
in Properties, Loans and other Permitted Investments will be made; (c) acquire,
originate and dispose of Properties, Loans and other Permitted Investments on
behalf of the Company and its Subsidiaries; (d) arrange for financing and
refinancing and make other changes in the asset or capital structure of
investments in Properties, Loans and other Permitted Investments of the Company
and its Subsidiaries; and (e) enter into leases, service contracts and other
agreements for Properties, Loans and other Permitted Investments of the Company
and its Subsidiaries;
3.2.3    Perform due diligence on prospective investments and create due
diligence reports summarizing the results of such work;
3.2.4    With respect to prospective investments presented to the Board, prepare
reports regarding such prospective investments that include recommendations and
supporting documentation necessary for the Directors to evaluate the proposed
investments;
3.2.5    Obtain reports (which may be prepared by the Advisor or its
Affiliates), where appropriate, concerning the value of contemplated investments
of the Company and its Subsidiaries;
3.2.6    Deliver to or maintain on behalf of the Company copies of all
appraisals obtained in connection with the Company’s and its Subsidiaries’
investments; and
3.2.7    Negotiate and execute approved investments and other transactions,
including prepayments, maturities, workouts and other settlements of Loans and
other Permitted Investments of the Company and its Subsidiaries.
3.3    Asset Management Services.
3.3.1    Real Estate and Related Services:
(a)    Investigate, select and, on behalf of the Company, engage and conduct
business with (including enter contracts with) such Persons as the Advisor deems
necessary to the proper performance of its obligations as set forth in this
Agreement, including but not limited to consultants, accountants, lenders,
technical advisors, attorneys, brokers, underwriters, corporate fiduciaries,
escrow agents, depositaries, custodians, agents for collection, insurers,
insurance agents, developers, construction companies, Property Managers and any
and all Persons acting in any other capacity deemed by the Advisor necessary or
desirable for the performance of any of the foregoing services;


9
 



--------------------------------------------------------------------------------





(b)    Negotiate and service the Company’s and its Subsidiaries’ debt facilities
and other financings;
(c)    Monitor applicable markets and obtain reports (which may be prepared by
the Advisor or its Affiliates) where appropriate, concerning the value of
investments of the Company and its Subsidiaries;
(d)    Monitor and evaluate the performance of each asset of the Company and its
Subsidiaries and the Company’s and its Subsidiaries’ overall portfolio of
assets, provide daily management services to the Company and perform and
supervise the various management and operational functions related to the
Company’s and its Subsidiaries’ investments;
(e)    Formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
financing and refinancing, marketing, leasing and disposition of Properties,
Loans and other Permitted Investments on an overall portfolio basis;
(f)    Consult with the Company’s officers and the Board and assist the Board in
the formulation and implementation of the Company’s financial policies, and, as
necessary with respect to investment and borrowing opportunities presented to
the Board, furnish the Board with advice and recommendations with respect to the
making of investments consistent with the investment objectives and policies of
the Company and in connection with any borrowings proposed to be undertaken by
the Company and its Subsidiaries;
(g)    Aggregate property budgets into the Company’s overall budget;
(h)    Conduct periodic on-site property visits to some or all (as the Advisor
deems reasonably necessary) of the Properties to inspect the physical condition
of the Properties;
(i)    Coordinate and manage relationships between the Company and its
Subsidiaries, on the one hand, and any Joint Venture partners on the other; and
(j)    Consult with the Company’s officers and the Board and provide assistance
with the evaluation and approval of potential asset disposition, sale and
refinancing opportunities that are presented to the Board.
3.3.2    Accounting and Other Administrative Services:
(a)    Provide the day-to-day management of the Company and perform and
supervise the various administrative functions reasonably necessary for the
management of the Company and its Subsidiaries;
(b)    From time to time, or at any time reasonably requested by the Board, make
reports to the Board on the Advisor’s performance of services to the Company and
its Subsidiaries under this Agreement;


10
 



--------------------------------------------------------------------------------





(c)    Provide or arrange for any administrative services and items, legal and
other services, office space, office furnishings, personnel and other overhead
items necessary and incidental to the Company’s and its Subsidiaries’ businesses
and operations;
(d)    Provide financial and operational planning services;
(e)    Maintain accounting and other record-keeping functions at the Company and
investment levels, including information concerning the activities of the
Company as shall be required to prepare and to file all periodic financial
reports, tax returns and any other information required to be filed with the
SEC, the Internal Revenue Service and any other regulatory agency;
(f)    Maintain and preserve all appropriate books and records of the Company
and its Subsidiaries;
(g)    Provide tax and compliance services and coordinate with appropriate third
parties, including the Company’s independent auditors and other consultants, on
related tax matters;
(h)    Provide the Company and its Subsidiaries with all necessary cash
management services;
(i)    Manage and coordinate with the transfer agent the periodic dividend
process and payments to Stockholders;
(j)    Consult with the Company’s officers and the Board and assist the Board in
evaluating and obtaining adequate insurance coverage based upon risk management
determinations;
(k)    Consult with the Company’s officers and the Board relating to the
corporate governance structure and appropriate policies and procedures related
thereto;
(l)    Perform all reporting, record keeping, internal controls and similar
matters in a manner to allow the Company and its Subsidiaries to comply with
applicable law, including federal and state securities laws and the
Sarbanes-Oxley Act of 2002, and provide the Company’s officers and the Board
with timely updates regarding the Company’s compliance with applicable law;
(m)    Notify the Board of all proposed material transactions before they are
completed and get approval where necessary; and
(n)    Do all things necessary to assure its ability to render the services
described in this Agreement.
3.4    Property Management Services.


11
 



--------------------------------------------------------------------------------





3.4.1    Pursuant to the terms and conditions set forth in the Property
Management Addendum attached hereto and incorporated herein as Exhibit A, the
Advisor shall act as Property Manager at every Property owned directly or
indirectly by the Operating Partnership. Notwithstanding the foregoing, if the
Advisor declines to act as Property Manager with respect to any Property, the
Company shall be permitted to enter into a property management agreement with a
different Property Manager.
3.4.2    For each Property for which the Advisor is to provide property
management services, the owner of each Property shall enter a Property Amendment
in the form attached hereto as Exhibit B setting forth a description of the
Property, the individual legal owner with respect to the Property, and any
variations from the terms and conditions set forth in this Agreement with
respect to the management and leasing of the Property.
3.5    Stockholder Services.
3.5.1    Manage services for and communications with Stockholders and holders of
other securities of the Company, including answering phone calls, preparing and
sending written and electronic reports and other communications;
3.5.2    Oversee the performance of the transfer agent and registrar;
3.5.3    Establish technology infrastructure to assist in providing Stockholder
support and service; and
3.5.4    Consistent with Section 3.1, the Advisor shall perform the various
subscription processing services reasonably necessary for the admission of new
Stockholders.
3.6    Other Services. Except as provided in Section 7, the Advisor shall
perform any other services reasonably requested by the Company (acting through
the Conflicts Committee).
4.    Authority of Advisor.
4.1    General. Subject to the supervision of the Board, all rights and powers
to manage and control the day-to-day business and affairs of the Company and its
Subsidiaries shall be vested in the Advisor. The Advisor shall have the power to
delegate all or any part of its rights and powers to manage and control the
business and affairs of the Company and its Subsidiaries to such officers,
employees, Affiliates, agents and representatives of the Advisor or the Company
as it may deem appropriate. Any authority delegated by the Advisor to any other
Person shall be subject to the limitations on the rights and powers of the
Advisor specifically set forth in this Agreement or the Charter.
4.2    Powers of the Advisor. Subject to the express limitations set forth in
this Agreement and the continuing and exclusive authority of the Board over the
management of the Company, the power to direct the management, operation and
policies of the Company, including making, financing and disposing of
investments, shall be vested in the Advisor, which shall have the power by
itself and shall be authorized and empowered on behalf and in the name of the
Company to carry


12
 



--------------------------------------------------------------------------------





out any and all of the objectives and purposes of the Company and to perform all
acts and enter into and perform all contracts and other undertakings that it may
in its sole discretion deem necessary, advisable or incidental thereto to
perform its obligations under this Agreement.
4.3    Approval by the Board. Notwithstanding the foregoing, the Advisor may not
take any action on behalf of the Company (or its Subsidiaries) without the prior
approval of the Board or duly authorized committees thereof if the Charter or
Maryland General Corporation Law require the prior approval of the Board (or if
the governing documents or governing law applicable to any Subsidiary require
the prior approval of the governing body of such Subsidiary). If the Board or a
committee of the Board must approve a proposed investment, financing or
disposition or chooses to do so, the Advisor will deliver to the Board or
committee, as applicable, all documents required by it to evaluate such
investment, financing or disposition.
4.4    Modification or Revocation of Authority of Advisor. The Board may, at any
time upon the giving of notice to the Advisor, modify or revoke the authority or
approvals set forth in Section 3 and this Section 4 hereof; provided, however,
that such modification or revocation shall be effective upon receipt by the
Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company or its Subsidiaries prior to the date of
receipt by the Advisor of such notification.
5.    Bank Accounts.
The Advisor may establish and maintain one or more bank accounts in the name of
the Company (and its Subsidiaries) and may collect and deposit into any such
account or accounts, and disburse from any such account or accounts, any money
on behalf of the Company and its Subsidiaries, under such terms and conditions
as the Board (or the governing body of such Subsidiary) may approve, provided
that no funds shall be commingled with the funds of the Advisor. The Advisor
shall from time to time render appropriate accountings of such collections and
payments to the Board and the independent auditors of the Company.
6.    Records and Financial Statements.
The Advisor, in the conduct of its responsibilities to the Company, shall
maintain adequate and separate books and records for the Company’s and its
Subsidiaries’ operations in accordance with GAAP, which shall be supported by
sufficient documentation to ascertain that such books and records are properly
and accurately recorded. Such books and records shall be the property of the
Company and its Subsidiaries and shall be available for inspection by the Board
and by counsel, auditors and other authorized agents of the Company, at any time
or from time to time during normal business hours. Such books and records shall
include all information necessary to calculate and audit the fees or
reimbursements paid under this Agreement. The Advisor shall utilize procedures
to attempt to ensure such control over accounting and financial transactions as
is reasonably required to protect the Company’s and its Subsidiaries’ assets
from theft, error or fraudulent activity. All financial statements that the
Advisor delivers to the Company shall be prepared on an accrual basis in
accordance with GAAP, except for special financial reports that by their nature
require a deviation from GAAP. The Advisor shall liaise with the Company’s
officers and independent auditors and


13
 



--------------------------------------------------------------------------------





shall provide such officers and auditors with the reports and other information
that the Company so requests.
7.    Limitation on Activities.
Notwithstanding any provision in this Agreement to the contrary, the Advisor
shall not take any action that, in its sole judgment made in good faith, would
(i) adversely affect the ability of the Company to qualify or continue to
qualify as a “real estate investment trust” under Sections 856 through 860 of
the Code, (ii) subject the Company to regulation under the Investment Company
Act of 1940, as amended, (iii) violate any law, rule, regulation or statement of
policy of any governmental body or agency having jurisdiction over the Company,
its Shares or its other securities, (iv) require the Advisor to register as a
broker-dealer with the SEC or any state, (v) violate the Charter or Bylaws, or
(vi) violate the governing documents of any Subsidiary of the Company. In the
event an action that would violate (i) through (vi) of the preceding sentence
but such action has been ordered by the Board, the Advisor shall notify the
Board of the Advisor’s judgment of the potential impact of such action and shall
refrain from taking such action until it receives further clarification or
instructions from the Board. In such event, the Advisor shall have no liability
for acting in accordance with the specific instructions of the Board so given.
8.    Fees.
8.1    Contingent Acquisition Fees.
8.1.1    After the Stockholders have received or are deemed to have received
Distributions, including with respect to a Listing or a Merger as described in
Sections 8.1.3 and 8.1.4 below, in an aggregate amount equal to the sum of (i)
the Stockholders’ 6% Return and (ii) Invested Capital, the Company shall pay the
Advisor a Contingent Acquisition Fee as follows. With respect to the acquisition
or origination of a Property, Loan or other Permitted Investment to be owned by
the Company or a Subsidiary, the Contingent Acquisition Fee payable to the
Advisor shall equal 1.0% of the sum of the amount actually paid or allocated to
fund the acquisition, origination, development, construction or improvement of
the Property, Loan or other Permitted Investment, inclusive of the Acquisition
Expenses associated with such Property, Loan or other Permitted Investment and
the amount of any debt associated with, or used to fund the investment in, such
Property, Loan or other Permitted Investment, plus significant (as determined in
the sole discretion of the Advisor) capital expenditures related to the
development, construction or improvement of such Property, Loan or Permitted
Investment. With respect to the acquisition or origination of a Property, Loan
or other Permitted Investment through any Joint Venture or any partnership in
which the Company is, directly or indirectly, a partner and which is not deemed
a Subsidiary, the Contingent Acquisition Fee payable to the Advisor shall equal
1.0% of the portion that is attributable to the Company’s direct or indirect
investment in such Joint Venture or partnership of the amount actually paid or
allocated to fund the acquisition, origination, development, construction or
improvement of the Property, Loan or other Permitted Investment, inclusive of
the Acquisition Expenses associated with such Property, Loan or other Permitted
Investment, plus the amount of any debt associated with, or used to fund the
investment in, such Property, Loan or other Permitted Investment, plus
significant (as determined in the sole discretion of the Advisor) capital


14
 



--------------------------------------------------------------------------------





expenditures related to the development, construction or improvement of such
Property, Loan or Permitted Investment.
8.1.2    After the Stockholders have received or are deemed to have received
Distributions, including with respect to a Listing or a Merger as described in
Sections 8.1.3 and 8.1.4 below, in an aggregate amount equal to the sum of (i)
the Stockholders’ 13% Return and (ii) Invested Capital, the Company shall pay
the Advisor a Contingent Acquisition Fee as follows. With respect to the
acquisition or origination of a Property, Loan or other Permitted Investment to
be owned by the Company or a Subsidiary, the Contingent Acquisition Fee payable
to the Advisor shall equal 2.0% of the sum of the amount actually paid or
allocated to fund the acquisition, origination, development, construction or
improvement of the Property, Loan or other Permitted Investment, inclusive of
the Acquisition Expenses associated with such Property, Loan or other Permitted
Investment and the amount of any debt associated with, or used to fund the
investment in, such Property, Loan or other Permitted Investment, plus
significant (as determined in the sole discretion of the Advisor) capital
expenditures related to the development, construction or improvement of such
Property, Loan or Permitted Investment. With respect to the acquisition or
origination of a Property, Loan or other Permitted Investment through any Joint
Venture or any partnership in which the Company is, directly or indirectly, a
partner and which is not deemed a Subsidiary, the Contingent Acquisition Fee
payable to the Advisor shall equal 2.0% of the portion that is attributable to
the Company’s direct or indirect investment in such Joint Venture or partnership
of the amount actually paid or allocated to fund the acquisition, origination,
development, construction or improvement of the Property, Loan or other
Permitted Investment, inclusive of the Acquisition Expenses associated with such
Property, Loan or other Permitted Investment, plus the amount of any debt
associated with, or used to fund the investment in, such Property, Loan or other
Permitted Investment, plus significant (as determined in the sole discretion of
the Advisor) capital expenditures related to the development, construction or
improvement of such Property, Loan or Permitted Investment.
8.1.3    In the event of a Listing, Stockholders will be deemed to have received
Distributions sufficient to provide the required return if (i) the market value
of the outstanding Shares of the Company, measured by taking the average closing
price or the average of the bid and asked price, as the case may be, during a
period of 30 trading days commencing after the first day of the 6th month, but
no later than the last day of the 18th month following Listing, the commencement
date of which shall be chosen by the Advisor in its sole discretion (the “Market
Value”), plus the total of all Distributions paid to Stockholders from the
Company’s inception until the date that Market Value is determined, exceeds (ii)
the sum of (A) Invested Capital and (B) the total Distributions required to be
paid to the Stockholders in order to pay the Stockholders’ 6% Return or the
Stockholders 13% Return, as applicable, from inception through the date Market
Value is determined.
8.1.4    In the event of a Merger, Stockholders will be deemed to have received
Distributions sufficient to provide the required return if (i) the Merger
Consideration Amount, plus the total of all Distributions paid to Stockholders
from the Company’s inception until the date of the closing of the Merger, plus
all Distributions declared prior to the Merger but to be paid after the Merger,
exceeds (ii) the sum of (A) Invested Capital and (B) the total Distributions
required to be


15
 



--------------------------------------------------------------------------------





paid to the Stockholders in order to pay the Stockholders’ 6% Return or the
Stockholders 13% return, as applicable, from inception through the date of the
closing of the Merger.
8.1.5    Contingent Acquisition Fees are payable upon satisfying each return
threshold with respect to assets in the portfolio at the time the return
threshold is satisfied and at the closing of acquisitions following satisfaction
of the return threshold. For the avoidance of doubt, in the event of a Merger,
the Contingent Acquisition fee will be payable immediately prior to the closing
of the Merger if the return threshold would be satisfied upon closing of the
Merger.
8.1.6    Upon the termination or non-renewal of this Agreement by the Company
prior to August 13, 2028 for any reason other than the Advisor’s fraud, willful
misconduct or gross negligence, as determined by a final, non-appealable
judgement of a court of competent jurisdiction, the Company shall pay the
Advisor a Contingent Acquisition Fee as follows. With respect to the acquisition
or origination of a Property, Loan or other Permitted Investment to be owned by
the Company or a Subsidiary, the Contingent Acquisition Fee payable to the
Advisor shall equal 3.0% of the sum of the amount actually paid or allocated to
fund the acquisition, origination, development, construction or improvement of
the Property, Loan or other Permitted Investment, inclusive of the Acquisition
Expenses associated with such Property, Loan or other Permitted Investment and
the amount of any debt associated with, or used to fund the investment in, such
Property, Loan or other Permitted Investment, plus significant (as determined in
the sole discretion of the Advisor) capital expenditures related to the
development, construction or improvement of such Property, Loan or Permitted
Investment. With respect to the acquisition or origination of a Property, Loan
or other Permitted Investment through any Joint Venture or any partnership in
which the Company is, directly or indirectly, a partner and which is not deemed
a Subsidiary, the Contingent Acquisition Fee payable to the Advisor shall equal
3.0% of the portion that is attributable to the Company’s direct or indirect
investment in such Joint Venture or partnership of the amount actually paid or
allocated to fund the acquisition, origination, development, construction or
improvement of the Property, Loan or other Permitted Investment, inclusive of
the Acquisition Expenses associated with such Property, Loan or other Permitted
Investment, plus the amount of any debt associated with, or used to fund the
investment in, such Property, Loan or other Permitted Investment, plus
significant (as determined in the sole discretion of the Advisor) capital
expenditures related to the development, construction or improvement of such
Property, Loan or Permitted Investment. Any amounts payable pursuant to this
Section 8.1.6 will be reduced by any amounts previously paid to the Advisor
under Section 8.1.1 and Section 8.1.2.
8.2    Asset Management Fees. The Company shall pay the Advisor a monthly Asset
Management Fee in an amount equal to one-twelfth of 1.25%  of the Gross Assets
of the Company. The Gross Assets will be determined as of the last day of the
prior month. The Asset Management Fee shall be payable monthly on the first
business day following the last day of such month. Notwithstanding the
foregoing, the amount of the Asset Management Fee payable monthly shall be
reduced by the aggregate amount of the purchase price discount provided to
investors purchasing shares through a registered investment advisor as described
in the prospectus for the Initial Public Offering during the month.
8.3    Contingent Financing Fees.


16
 



--------------------------------------------------------------------------------





8.3.1    After the Stockholders have received or are deemed to have received
Distributions, including with respect to a Listing or a Merger as described in
Sections 8.3.2 and 8.3.3 below, in an aggregate amount equal to the sum of (i)
the Stockholders’ 13% Return and (ii) Invested Capital, the Company shall pay
the Advisor a Contingent Financing Fee in an amount equal to 1.0% of the
original principal amount of any debt financing obtained or assumed by or for
the Company or its Subsidiaries.
8.3.2    In the event of a Listing, Stockholders will be deemed to have received
Distributions sufficient to provide the required return if (i) the Market Value
of the outstanding Shares of the Company, plus the total of all Distributions
paid to Stockholders from the Company’s inception until the date that Market
Value is determined, exceeds (ii) the sum of (A) Invested Capital and (B) the
total Distributions required to be paid to the Stockholders in order to pay the
Stockholders 13% Return, as applicable, from inception through the date Market
Value is determined.
8.3.3    In the event of a Merger, Stockholders will be deemed to have received
Distributions sufficient to provide the required return if (i) the Merger
Consideration Amount, plus the total of all Distributions paid to Stockholders
from the Company’s inception until the date of the closing of the Merger, plus
all Distributions declared prior to the Merger but to be paid after the Merger,
exceeds (ii) the sum of (A) Invested Capital and (B) the total Distributions
required to be paid to the Stockholders in order to pay the Stockholders 13%
Return from inception through the date of the closing of the Merger.
8.3.4    Contingent Financing Fees are payable upon satisfying the return
threshold with respect to any financing obtained or assumed by the Company or
its Subsidiaries prior to satisfaction of the return threshold and at the
closing of new financing following satisfaction of the return threshold. For the
avoidance of doubt, in the event of a Merger, the Contingent Financing fee will
be payable immediately prior to the closing of the Merger if the return
threshold would be satisfied upon closing of the Merger.
8.3.5    Upon the termination or non-renewal of this Agreement by the Company
prior to August 13, 2028 for any reason other than the Advisor’s fraud, willful
misconduct or gross negligence, as determined by a final, non-appealable
judgement of a court of competent jurisdiction, the Company shall pay the
Advisor a Contingent Financing Fee in an amount equal to 1.0% of the original
principal amount of any debt financing obtained or assumed by or for the Company
or its Subsidiaries. Any amounts payable pursuant to this Section 8.3.5 will be
reduced by any amounts previously paid to the Advisor under Section 8.3.1.
8.4    Property Management Fees. The Company shall pay the Advisor property
management fees as set forth in the Property Management Addendum attached hereto
as Exhibit A.
9.    Expenses.
9.1    General. Subject to Section 9.2, in addition to the compensation paid to
the Advisor pursuant to Section 8, the Company shall pay directly or reimburse
the Advisor for all of the expenses paid or incurred by the Advisor or its
Affiliates on behalf of the Company or in connection with the


17
 



--------------------------------------------------------------------------------





services provided to the Company pursuant to this Agreement, including, but not
limited to the Company’s allocable share of the Advisor’s or its Affiliates’
overhead such as rent, personnel costs, utilities, cybersecurity and IT costs as
well as the following:
9.1.1    Acquisition Fees and Acquisition Expenses incurred in connection with
the selection and acquisition of Properties, Loans and other Permitted
Investments and Joint Venture opportunities, including such expenses incurred
related to assets pursued or considered but not ultimately acquired by the
Company or any of its Subsidiaries, provided that, notwithstanding anything
herein to the contrary, the payment of Acquisition Fees and Acquisition Expenses
by the Company shall be subject to the limitations contained in the Charter;
9.1.2    The actual out-of-pocket cost of goods and services used by the Company
and its Subsidiaries and obtained from entities not Affiliated with the Advisor,
including travel, meals and lodging expenses incurred by the Advisor in
performing duties associated with the acquisition or origination of Properties,
Loans or other Permitted Investments;
9.1.3    Interest and other costs for borrowed money, including discounts,
points and other similar fees;
9.1.4    Taxes and assessments on income or Properties, taxes as an expense of
doing business and any other taxes otherwise imposed on the Company and its
Subsidiaries and their business, assets or income;
9.1.5    Out-of-pocket costs associated with insurance required in connection
with the business of the Company or by its officers and Directors or by its
Subsidiaries;
9.1.6    Expenses of managing, improving, developing, operating and selling
Properties, Loans and other Permitted Investments owned, directly or indirectly,
by the Company, as well as expenses of other transactions relating to such
Properties, Loans and other Permitted Investments, including but not limited to
prepayments, maturities, workouts and other settlements of Loans and other
Permitted Investments;
9.1.7    All out-of-pocket expenses in connection with payments to the Board and
meetings of the Board and Stockholders;
9.1.8    Subject to the approval of the Board, costs associated with the
Advisor’s provision of services to the Company that would otherwise be provided
by a third party, including, without limitation, Development Fees or
Construction Fees in connection with the acquisition or development of
Properties, Loans, Permitted Investments and Joint Venture opportunities;
9.1.9    Personnel and related employment costs incurred by the Advisor or its
Affiliates in performing the services described in Section 3 hereof;
9.1.10    Out-of-pocket expenses of providing services for and maintaining
communications with Stockholders, including the cost of preparation, printing,
and mailing annual


18
 



--------------------------------------------------------------------------------





reports and other Stockholder reports, proxy statements and other reports
required by governmental entities;
9.1.11    Audit, accounting and legal fees, and other fees for professional
services relating to the operations of the Company and its Subsidiaries and all
such fees incurred at the request, or on behalf of, the Board, the Conflicts
Committee or any other committee of the Board;
9.1.12    Out-of-pocket costs for the Company and its Subsidiaries to comply
with all applicable laws, regulations and ordinances;
9.1.13    Expenses connected with payments of Distributions made or caused to be
made by the Company to the Stockholders or to holders of other securities of the
Company;
9.1.14    Expenses of organizing, redomesticating, merging, liquidating or
dissolving the Company or of amending the Charter or the Bylaws; and
9.1.15    All other out-of-pocket costs incurred by the Advisor in performing
its duties hereunder.
9.2    Advisor Expenses. Notwithstanding the foregoing, the Advisor shall be
responsible for the expenses related to any and all personnel of the Advisor who
provide investment advisory services to the Company pursuant to this Agreement
or serve as an executive officer of the Company, including, without limitation,
salaries, bonus and other wages, payroll taxes, and the cost of employee benefit
plans of such personnel, and costs of insurance with respect to such personnel.
9.3    Limitation on Reimbursements. Commencing upon the earlier to occur of
four full fiscal quarters after (i) the Company’s acquisition of its first asset
or, (ii) six months after the commencement of the Initial Public Offering, the
following limitation on Operating Expenses shall apply: The Company shall not
reimburse the Advisor at the end of any fiscal quarter for Operating Expenses
that in the four consecutive fiscal quarters then ended (the “Expense Year”)
exceed (the “Excess Amount”) the greater of 2% of Average Invested Assets or 25%
of Net Income (the “2%/25% Guidelines”) for such year unless the Conflicts
Committee determines that such excess was justified, based on unusual and
nonrecurring factors that the Conflicts Committee deems sufficient. If the
Conflicts Committee does not approve such excess as being so justified, any
Excess Amount paid to the Advisor during a fiscal quarter shall be repaid to the
Company. If the Conflicts Committee determines such excess was justified, then,
within 60 days after the end of any fiscal quarter of the Company for which
total reimbursed Operating Expenses for the Expense Year exceed the 2%/25%
Guidelines, the Advisor, at the direction of the Conflicts Committee, shall
cause such fact to be disclosed to the Stockholders in writing (or the Company
shall disclose such fact to the Stockholders in the next quarterly report of the
Company or by filing a Current Report on Form 8-K with the SEC within 60 days of
such quarter end), together with an explanation of the factors the Conflicts
Committee considered in determining that such excess expenses were justified.
The Company will ensure that such determination will be reflected in the minutes
of the meetings of the Board.


19
 



--------------------------------------------------------------------------------





10.    Voting Agreement.
The Advisor agrees that, with respect to any Shares now or hereinafter owned by
it, the Advisor will not vote or consent on matters submitted to the
stockholders of the Company regarding (i) the removal of the Advisor or any
Affiliate of the Advisor or (ii) any transaction between the Company or its
Subsidiaries and the Advisor or any of its Affiliates. This voting restriction
shall survive until such time that the Advisor is both no longer serving as such
and is no longer an Affiliate of the Company.
11.    Relationship of Advisor and Company; Other Activities of the Advisor.
11.1    Relationship. The Company and the Advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor from engaging in other activities, including, without
limitation, the rendering of advice to other Persons (including other real
estate investment trusts) and the management of other programs advised,
sponsored or organized by the Advisor or its Affiliates. Nor shall this
Agreement limit or restrict the right of any manager, director, officer,
employee or equity holder of the Advisor or its Affiliates to engage in any
other business or to render services of any kind to any other Person. The
Advisor may, with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein. The Advisor shall promptly disclose to the Board the existence of any
condition or circumstance, existing or anticipated, of which it has knowledge,
that creates or could create a conflict of interest between the Advisor’s
obligations to the Company and its obligations to or its interest in any other
Person.
11.2    Time Commitment. The Advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
The Company acknowledges that the Advisor and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.
11.3    Investment Opportunities and Allocation. The Advisor shall be required
to use commercially reasonable efforts to present a continuing and suitable
investment program to the Company that is consistent with the investment
policies and objectives of the Company as described in the most recent
prospectus for any Offering of the Company (and subject to any limitations
described in such prospectus), but neither the Advisor nor any Affiliate of the
Advisor shall be obligated generally to present any particular investment
opportunity to the Company even if the opportunity is of character that, if
presented to the Company, could be taken by the Company.
12.    The Cottonwood Communities Name.
The Advisor and its Affiliates have a proprietary interest in the name
“COTTONWOOD.” The Advisor hereby grants to the Company a non-transferable,
non-assignable, non-exclusive royalty-free right and license to use the name
“COTTONWOOD” during the term of this Agreement. Accordingly, and in recognition
of this right, if at any time the Company ceases to retain the Advisor


20
 



--------------------------------------------------------------------------------





or one of its Affiliates to perform advisory services for the Company, the
Company will, promptly after receipt of written request from the Advisor, cease
to conduct business under or use the name “COTTONWOOD” or any derivative thereof
and the Company shall change its name and the names of any of its subsidiaries
to a name that does not contain the name “COTTONWOOD” or any other word or words
that might, in the reasonable discretion of the Advisor, be susceptible of
indication of some form of relationship between the Company and the Advisor or
any of its Affiliates. At such time, the Company will also make any changes to
any trademarks, servicemarks or other marks necessary to remove any references
to the word “COTTONWOOD.” Consistent with the foregoing, it is specifically
recognized that the Advisor or one or more of its Affiliates may in the future
organize, sponsor or otherwise permit to exist other investment vehicles
(including vehicles for investment in real estate) and financial and service
organizations having “COTTONWOOD” as a part of their name, all without the need
for any consent (and without the right to object thereto) by the Company.
13.    Term and Termination of the Agreement.
13.1    Term. Subject to Section 4.2 hereof, this Agreement shall continue in
full force until August 13, 2019. Thereafter, this Agreement may be renewed for
an unlimited number of successive one-year terms upon mutual consent of the
parties. The Company (acting through the Conflicts Committee) will evaluate the
performance of the Advisor annually before renewing this Agreement, and each
such renewal shall be for a term of no more than one year. Any such renewal must
be approved by the Conflicts Committee.
13.2    Termination by Either Party. This Agreement or a Property Amendment,
with respect to property management services at a particular Property, may be
terminated upon 60 days written notice without cause or penalty by either the
Company (acting through the Conflicts Committee) or the Advisor. In addition, if
any Property is sold by the Property Owner, the Property Amendment with respect
to such Property shall be deemed of no further force or effect from and after
the closing of the sale, except to the extent of post-closing management and
accounting functions that are required to be performed under this Agreement. The
provisions of Sections 1, 4, 10, 12, 13, 15 and 16 shall survive termination of
this Agreement.
13.3    Payments on Termination. Payments to the Advisor pursuant to this
Section 13.3 shall be subject to the 2%/25% Guidelines to the extent applicable.
After the Termination Date, the Advisor shall not be entitled to compensation
for further services hereunder except it shall be entitled to receive from the
Company within 30 days after the effective date of such termination all unpaid
reimbursements of expenses and all earned but unpaid fees payable to the Advisor
prior to termination of this Agreement, including the Contingent Acquisition
Fees and the Contingent Financing Fees to the extent payable.
13.4    Duties of Advisor Upon Termination. The Advisor shall promptly upon
termination:
13.4.1    pay over to the Company all money collected pursuant to this
Agreement, if any, after deducting any accrued compensation and reimbursement
for its expenses to which it is then entitled;


21
 



--------------------------------------------------------------------------------





13.4.2    deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;
13.4.3    deliver to the Board all assets and documents of the Company then in
the custody of the Advisor; and
13.4.4    cooperate with the Company to provide an orderly transition of
advisory functions.
14.    Assignment.
This Agreement may be assigned by the Advisor to an Affiliate with the consent
of the Conflicts Committee. The Advisor may assign any rights to receive fees or
other payments under this Agreement without obtaining the approval of the Board.
This Agreement shall not be assigned by the Company without the consent of the
Advisor, except in the case of an assignment by the Company to a corporation or
other organization that is a successor to all of the assets, rights and
obligations of the Company, in which case such successor organization shall be
bound hereunder and by the terms of said assignment in the same manner as the
Company is bound by this Agreement.
15.    Indemnification and Limitation of Liability.
15.1    Indemnification. Except as prohibited by the restrictions provided in
this Section 15.1, Section 15.2 and Section 15.3, the Company shall indemnify,
defend and hold harmless the Advisor and its Affiliates, including their
respective officers, directors, equity holders, partners and employees, from all
liability, claims, damages or losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys’ fees, to the
extent such liability, claims, damages or losses and related expenses are not
fully reimbursed by insurance. Any indemnification of the Advisor may be made
only out of the net assets of the Company and not from Stockholders.
Notwithstanding the foregoing, the Company shall not indemnify the Advisor or
its Affiliates for any loss, liability or expense arising from or out of an
alleged violation of federal or state securities laws by such party unless one
or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged material securities
law violations as to the particular indemnitee; (ii) such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction as
to the particular indemnitee; or (iii) a court of competent jurisdiction
approves a settlement of the claims against a particular indemnitee and finds
that indemnification of the settlement and the related costs should be made, and
the court considering the request for indemnification has been advised of the
position of the SEC and of the published position of any state securities
regulatory authority in which securities of the Company were offered or sold as
to indemnification for violations of securities laws.
15.2    Limitation on Indemnification. Notwithstanding the foregoing, the
Company shall not provide for indemnification of the Advisor or its Affiliates
for any liability or loss suffered by


22
 



--------------------------------------------------------------------------------





any of them, nor shall any of them be held harmless for any loss or liability
suffered by the Company, unless all of the following conditions are met:
15.2.1    The Advisor or its Affiliates have determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Company.
15.2.2    The Advisor or its Affiliates were acting on behalf of or performing
services for the Company.
15.2.3    Such liability or loss was not the result of negligence or misconduct
by the Advisor or its Affiliates.
15.3    Limitation on Payment of Expenses. The Company shall pay or reimburse
reasonable legal expenses and other costs incurred by the Advisor or its
Affiliates in advance of the final disposition of a proceeding only if (in
addition to the procedures required by the Maryland General Corporation Law, as
amended from time to time) all of the following are satisfied: (a) the
proceeding relates to acts or omissions with respect to the performance of
duties or services on behalf of the Company, (b) the legal proceeding was
initiated by a third party who is not a stockholder or, if by a stockholder
acting in his or her capacity as such, a court of competent jurisdiction
approves such advancement and (c) the Advisor or its Affiliates undertake to
repay the amount paid or reimbursed by the Company, together with the applicable
legal rate of interest thereon, if it is ultimately determined that the
particular indemnitee is not entitled to indemnification.
16.    Miscellaneous.
16.1    Notices. Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is required by the Charter, the
Bylaws or is accepted by the party to whom it is given, and shall be given by
being delivered by hand or by overnight mail or other overnight delivery service
to the addresses set forth herein:
To the Company or the Board:


Cottonwood Communities, Inc.
6340 South 3000 East, Suite 500
Salt Lake City, Utah 84121


To the Advisor:


Cottonwood Communities Management, LLC
6340 South 3000 East, Suite 500
Salt Lake City, Utah 84121


Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 16.1.


23
 



--------------------------------------------------------------------------------





16.2    Modification. This Agreement shall not be changed, modified, terminated
or discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or permitted assigns.
16.3    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
16.4    Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Utah without regard to any
choice of law rules. Any action relating to or arising out of this Agreement
shall be brought only in a court of competent jurisdiction located in Salt Lake
City, Utah.
16.5    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
16.6    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
16.7    Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
16.8    Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.
16.9    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
16.10    Binding Effect. This Agreement shall be binding and inure to the
benefit of the parties and their respective successors and assigns.


24
 



--------------------------------------------------------------------------------









[Signatures on following page.]


25
 



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.


REIT:


Cottonwood Communities, Inc.,
a Maryland corporation




By:    /s/ Gregg Christensen    
Gregg Christensen,
Executive Vice President




OPERATING PARTNERSHIP:


COTTONWOOD COMMUNITIES O.P., LP,
a Delaware limited partnership


By:
Cottonwood Communities, Inc.,

a Maryland corporation, its general partner




By:
/s/ Gregg Christensen    

Gregg Christensen,
Executive Vice President




COTTONWOOD MANAGEMENT:


COTTONWOOD COMMUNITIES MANAGEMENT, LLC,
a Delaware limited liability company


By:
Cottonwood Capital Management, Inc., a Maryland corporation, its sole member





By:
/s/ Gregg Christensen    

Gregg Christensen,
Executive Vice President







--------------------------------------------------------------------------------






EXHIBIT A TO ADVISORY AGREEMENT

PROPERTY MANAGEMENT ADDENDUM
Cottonwood Communities Management, LLC, a Delaware limited liability company
(herein referred to as the “Advisor” or the “Property Manager”) shall act as the
property manager pursuant to the terms and conditions described herein for each
Property identified in a Property Amendment entered into by the owner of the
Property (the “Property Owner”) and the Property Manager. As used herein,
“Property” means each Property identified in a Property Amendment and “Property
Owner” means each Property Owner identified in a Property Amendment.
1.Commencement Date. The Property Manager’s duties and responsibilities shall
begin on the Effective Date as set forth in the Property Amendment entered into
for each Property for which the Advisor is to provide property management
services.
2.    Property Manager’s Responsibilities.
2.1    Management.
2.1.1    Generally. The Property Manager shall manage, operate and maintain the
Property in a commercially reasonable manner for the tenants thereof, subject to
(a) applicable governmental requirements and (b) the terms and provisions of
this Addendum. At the expense of the Property Owner, the Property Manager shall
keep the Property clean and in good repair, and shall order and supervise the
completion of such repairs as may be required, provided that the Property Owner,
in a manner reasonably satisfactory to the Property Manager, makes available to
the Property Manager sufficient sums to pay the costs thereof.
2.1.2    Responsibility Relating to Loans. In addition to the foregoing, the
Property Manager shall have responsibility for interfacing and communicating
with the owner and holder of any deed of trust or mortgage upon the Property and
its successors and assigns (a “Lender”) and shall: (i) perform all services
customarily provided by a property manager, with respect to interfacing with the
Lender in connection with the loan secured by such deed of trust or mortgage
(“Loan”) and all other documents executed in connection therewith (the “Loan
Documents”), including, without limitation, designating changes in address,
receiving any and all notices, including, without limitation, default notices on
behalf of the Property Owner, requesting and receiving any amounts out of any
reserve accounts or escrow accounts maintained by Lender, or its successors and
assigns, on account of repairs, capital improvements, tenant improvements,
leasing commissions, real estate taxes and assessments and insurance proceeds or
otherwise; and (ii) with the consent of the Property Owner, request waivers of
provisions under the Loan Documents and negotiate conditions to any such
requested waivers that might be granted by the Lender and its successors and
assigns, depositing rents or other revenues in any lockbox account maintained
under such Loan Documents, receiving into an operating account to be maintained
by the Property Manager for the benefit of the Property Owner all disbursements
made out of any such lockbox to the Property Owner as the borrower thereunder
for the payment of operating expenses of the Property, or otherwise to be made
to or to the account of the Property Owner as such borrower, requesting and
receiving any amounts out of any reserve accounts or escrow accounts maintained
by such Lender on account of repairs, capital improvements, tenant improvements,
leasing commissions, real estate taxes and assessments and insurance proceeds or
otherwise.
2.2    Employees/Independent Contractors of Property Manager. The Property
Manager shall employ, directly or through third party contractors (e.g. employee
leasing company) employees and/


A-1



--------------------------------------------------------------------------------





or independent contractors to enable the Property Manager to manage, operate and
maintain the Property. All matters pertaining to the supervision of such
employees and independent contractors shall be the responsibility of the
Property Manager. All salaries, benefits and positions of employees who perform
work in connection with the Property shall be consistent with the Budget (as
defined in Section 2.4).
2.3    Compliance with Laws, Mortgages and Other Matters.
2.3.1    The Property Manager shall comply with all applicable local, state and
federal laws (collectively “Laws”). The Property Manager may implement such
procedures with respect to the Property as the Property Manager may deem
advisable for the efficient and economic management and operation thereof. The
Property Manager shall pay from the Operating Account (defined in Section 6.1)
expenses incurred to remedy violations of Laws. However, the Property Manager
shall not be obligated to remedy any violations of Law if sufficient funds are
not available in the Operating Account or if the Property Owner does not provide
sufficient additional funds to do so.
2.3.2    The Property Manager shall furnish to the Property Owner, promptly
after receipt, any notice of violation of any material Laws issued by any
governmental entity or any notice of termination or cancellation of any
insurance policy.
2.3.3    The Property Manager shall use commercially reasonable efforts to
comply with the Loan Documents. The Property Manager shall furnish to the
Property Owner, promptly after receipt, any notices of default received from a
Lender. The Property Owner shall furnish to the Property Manager, promptly after
receipt, any notices of default received from a Lender.
2.4    Budgets.
2.4.1    The Property Manager shall prepare and submit to the Property Owner
annually an annual capital and operating budget (“Budget”) for the promotion,
operation, leasing, repair, maintenance and improvement of the Property for each
calendar year. The Budget for the initial calendar year, preapproved by the
Property Owner, shall be attached as Exhibit “A” to each Property Amendment and
is incorporated herein by this reference. The Property Manager shall deliver the
Budget for each subsequent calendar year on or prior to December 1st of the
calendar year before the budget year, or as soon as possible thereafter. The
Property Owner shall have thirty (30) days after delivery of the Budget to
approve or disapprove of the Budget. The Property Owner agrees to use its best
efforts to approve the Budget. If the Property Owner does not disapprove of the
Budget (which disapproval shall be in writing to the Property Manager), or any
item therein, within such thirty (30) day specified response period described
above, the Property Owner shall have been deemed to have approved the Budget. In
the event the approval is not obtained, the Property Owner shall negotiate in
good faith with the Property Manager for fifteen (15) days to resolve the issue.
If the parties are unable to reach an agreement, the issue shall be resolved by
arbitration as set forth in Section 13.5 with the Property Owner on the one
hand, and the Property Manager on the other hand; the costs of the arbitration
shall be paid by the Property. The Property Manager may proceed under the terms
of the proposed Budget for items that are not objected to and may take any
action with respect to Permitted Expenditures (as defined in Section 2.5.2
below). In the event that the items that are objected to are operational
expenditures, as opposed to capital expenditures, the Property Manager shall be
entitled to operate the Property using the prior year’s Budget for such items
plus five percent (5%) until approval is obtained. The Property Manager may at
any time submit a revised Budget to the Property Owner for its approval, which
will be governed by the terms of this Section 2.5.1 and shall continue to
operate the Property under the previously approved Budget until the revised
Budget is approved. The Property Manager shall


A-2



--------------------------------------------------------------------------------





provide the Property Owner with such information regarding the Budget as may be,
from time to time, reasonably requested by the Property Owner.
2.4.2    The Property Manager shall charge all expenses to the proper account as
specified in the Budget, provided that the Property Manager may reallocate
savings from one line item to other line items for the benefit of the Property
Owner. The Property Manager shall submit (subject to the same procedures as set
forth in Section 2.5.1) a revised Budget to the Property Owner before making any
expenditure not within the Budget unless the expenditure is (a) less than
$25,000, or (b) is, in the Property Manager’s reasonable judgment, required to
avoid personal injury, significant property damage, a default under any loan
encumbering the Property, a violation of applicable Law or the suspension of a
service (collectively, “Permitted Expenditures”).
2.4.3    During each calendar year, in the regular monthly reports sent to the
Property Owner, the Property Manager shall inform the Property Owner of any
material increases in costs and expenses not foreseen and not included in the
Budget within a reasonable time after the Property Manager learns of such
changes.
2.4.4    Any controversy arising out of or related to any dispute regarding the
Budget as set forth in Section 2.5.1 shall be settled by binding arbitration as
provided in Section 13.5.
2.5    Leasing.
2.5.1    The Property Owner hereby approves all Leases, as defined in Section
2.6.2 presently in effect on the date the Property Amendment is executed and the
Property Manager’s standard lease form.
2.5.2    The Property Manager shall use commercially reasonable efforts to
obtain tenants for all leasable space in the Property and to renew leases and
rental agreements (collectively, “Leases”) as provided herein. The Property
Manager shall have the authority to negotiate and execute new and renewal Leases
on behalf of the Property Owner. In connection with its leasing efforts, the
Property Manager may advertise the Property for lease.
2.5.3    The Property Manager shall not, without the prior written approval of
the Property Owner, give free rental or discounts or rental concessions to any
employees, officers or shareholders of the Property Manager or anyone related to
such employees, officers or shareholders unless such discounts or concessions
are disclosed in the Budget or are in lieu of salaries or other benefits to
which they would be contractually entitled. The Property Manager shall not lease
any space in the Property to itself or to any of its affiliates or subsidiaries.
2.5.4    The Property Manager shall reasonably investigate all prospective
tenants, and shall not rent to persons not meeting credit standards reasonable
for the market. The Property Manager may, in its discretion, obtain a credit
check for all prospective tenants through LexisNexis or a similar service. The
Property Manager shall retain such information for the duration of the tenancy,
and shall make it available to the Property Owner upon reasonable notice,
subject to compliance with any confidentiality restrictions required by any
credit check company and any applicable Laws. The Property Manager does not
guarantee the accuracy of any such information or the financial condition of any
tenant.
2.5.5    The Property Manager and the Property Owner agree that there shall be
no intentional discrimination against or segregation of any person or group of
persons on account of age, race,


A-3



--------------------------------------------------------------------------------





color, religion, creed, handicap, sex or national origin in the leasing of the
Property, nor shall the Property Manager knowingly permit any such practice or
practices of discrimination or segregation with respect to the selection,
location, number or occupancy of tenants.
2.5.6    The Property Manager is hereby authorized to execute any and all
subordination and non-disturbance agreements, tenant estoppel certificates and
tenant notices with respect to the Property, and any and all property tax
declaration forms with respect to the acquisition of the Property.
2.6    Collection of Rents and Other Income. Unless otherwise required by any
Loan Documents affecting the Property, the Property Manager shall bill all
tenants and shall use its commercially reasonable efforts to collect all rent
and other charges due and payable from any tenant or from others for services
provided in connection with the Property. The Property Manager shall deposit all
monies so collected in the Operating Account as defined in Section 6.1.
2.7    Repairs and Maintenance. The Property Manager shall maintain the
buildings, appurtenances and common areas of the Property other than areas that
are the responsibility of the tenants, including, without limitation, all
repairs, cleaning, painting, decorations and alterations, for example
electrical, plumbing, carpentry, masonry, elevators and such other routine
repairs as are necessary or reasonably appropriate in the course of maintenance
of the Property (subject to the limitations of this Addendum). The Property
Manager shall pay actual and reasonable expenses for materials and labor for
such purposes from the Operating Account.
2.8    Capital Expenditures. The Property Manager, on behalf of the Property
Owner, may make any capital expenditure within any Budget approved by the
Property Owner without any further consent, provided that the Property Manager
follows the bidding procedures prescribed below. All other capital expenditures
(other than Permitted Expenditures) shall be subject to submittal of a revised
Budget to the Property Owner. Unless the Property Owner specifically waives such
requirements, or approves a particular contract, the Property Manager shall
award any contract for a capital improvement exceeding $50,000 in cost on the
basis of competitive bidding, solicited from a minimum of two (2) written bids.
The Property Manager shall accept the bid of the lowest bidder determined by the
Property Manager to be responsible, qualified and capable of completing such
improvements on a reasonable schedule.
2.9    Service Contracts, Supplies and Equipment.
2.9.1    The Property Manager, on behalf of the Property Owner, may enter into
or renew any contract for cleaning, maintaining, repairing or servicing the
Property or any of the constituent parts of the Property (including but not
limited to contracts for utilities, security or other protection, extermination,
landscaping, architectural or engineering services) without the further consent
of the Property Owner. Each service contract shall (a) be in the name of the
Property Owner or the Property Manager as agent of the Property Owner, (b) be
assignable to a successor owner of the Property, and (c) be for a term not to
exceed one year unless the circumstances require otherwise in the sole
discretion of the Property Manager.
2.9.2    If this Agreement terminates, the Property Manager shall assign to the
Property Owner or the nominee of the Property Owner all of the Property
Manager’s interest in the service agreements pertaining to the Property or
otherwise terminate such service agreements as directed by the Property Owner to
the extent the Property Manager and/or Property Owner has the authority to
terminate such service agreements.


A-4



--------------------------------------------------------------------------------





2.9.3    At the expense of the Property Owner, the Property Manager shall
purchase, provide, and pay for any needed janitorial and maintenance supplies,
tools and equipment, restroom and toilet supplies, light bulbs, paints, and
similar supplies necessary to operate and maintain the Property. Any interest in
such supplies and equipment shall be the property of the Property Owner. All
such supplies, tools, and equipment generally shall be delivered to and stored
at the Property and shall be used only in connection with the management,
operation, and maintenance of the Property.
2.9.4    The Property Manager shall use reasonable efforts to purchase all
goods, supplies or services at the lowest cost reasonably available from
reputable sources.
2.10    Taxes and Mortgages. The Property Manager, unless otherwise requested,
shall obtain and verify bills for real estate and personal property taxes,
general and special real property assessments and other like charges
(collectively “Taxes”) which are, or may become, liens against the Property and
appeal such Taxes as the Property Manager may decide, in its reasonable
judgment, to be prudent. The Property Manager shall report any such Taxes that
materially exceed the amounts contemplated by the Budget to the Property Owner
prior to the Property Manager’s payment thereof. The Property Manager, if
requested by the Property Owner, will prepare an application for correction of
the assessed valuation (in cooperation with the Property Owner) to be filed with
the appropriate governmental agency. The Property Manager shall pay, within the
time required to obtain discounts, from funds provided by the Property Owner or
from the Operating Account, all utilities, Taxes and payments due under each
lease, mortgage, deed of trust or other security instrument, if any, affecting
the Property. To the extent contemplated by the Budget (as may be revised from
time to time), the Property Manager may make any such payments and pay customary
rates to tax professionals for related tax services without the additional
approval of the Property Owner.
2.11    Miscellaneous Duties. The Property Manager shall (a) maintain at the
Property Manager’s office address as set forth in Section 12.1 or at the
Property, and readily accessible to the Property Owner, orderly files containing
rent records, insurance policies, Leases and subleases, correspondence,
receipted bills and vouchers, bank statements, canceled checks, deposit slips,
debit and credit memos, and all other documents and papers pertaining to the
Property or the operation thereof; (b) provide information about the Property
necessary for the preparation and filing by the Property Owner of its income or
other tax returns required by any governmental authority, including annual
statements,; (c) consider and record tenant service requests in systematic
fashion showing the action taken with respect to each; (d) supervise the moving
in and out of tenants and, if permitted under the Leases and known to the
Property Manager, subtenants; arrange, to the extent possible, the dates thereof
to minimize disturbance to the operation of the Property and inconvenience to
other tenants; and render an inspection report, an assessment for damages and a
recommendation on the disposition of any deposit held as security for the
performance by the tenant under its lease with respect to each premises vacated;
(e) check all bills received for the services, work and supplies ordered in
connection with maintaining and operating the Property and, except as otherwise
provided in this Addendum, pay such bills when due and payable; and (f) not
knowingly permit the use of the Property for any purpose that might void any
policy of insurance held by the Property Owner or that might render any loss
thereunder uncollectible. All such records are the property of the Property
Owner and will be made available to the Property Owner upon request.
3.    Insurance.
3.1    Insurance.
3.1.1    The Property Manager, at the Property Owner’s expense, will, to the
extent available at commercially reasonable rates, obtain and keep in force (or
require the tenants under the Leases


A-5



--------------------------------------------------------------------------------





to obtain and keep in force) adequate insurance against physical damage (such as
fire with extended coverage endorsement, boiler and machinery) and against
liability for loss, damage or injury to property or persons that might arise out
of the occupancy, management, operation or maintenance of the Property, as
contemplated by the Budget and any Loan Documents affecting the Property. Such
insurance shall be obtained for the Property Owner and shall include the
Property Owner as a named insured. The Property Manager shall not be required to
obtain terrorism, earthquake or flood insurance unless required by the Loan
Documents or otherwise expressly directed to do so by a specific written notice
from the Property Owner, but may do so in the Property Manager’s reasonable
discretion. The Property Manager shall be a named insured on all property damage
insurance and an additional insured on all liability insurance maintained with
respect to the Property. In the event the Property Manager receives insurance
proceeds for the Property, the Property Manager will take any required actions
as set forth in any Loan Documents affecting the Property. In the event that the
Property Manager receives insurance proceeds that are not governed by the terms
of any Loan Documents affecting the Property, the Property Manager will either
(i) use such proceeds to replace, repair or refurbish the Property or
(ii) distribute such proceeds to the Property Owner, as directed by the Property
Owner. Any insurance proceeds distributed to the Property Owner will be
distributed subject to any fees owed to the Property Manager pursuant to this
Addendum. The foregoing notwithstanding, in all events the Property Manager will
obtain on behalf of the Property Owner, at the Property Owner’s expense, all
applicable insurance coverage as may be required by the terms of any Loan
Documents.
3.1.2    The Property Owner acknowledges that the Property Manager is not a
licensed insurance agent or insurance expert. Accordingly, the Property Manager
shall be entitled to rely on the advice of a reputable insurance broker or
consultant regarding the proper insurance for the Property.
3.1.3    Subject to the provisions of any Loan Documents, the Property Manager
shall investigate and submit, as soon as reasonably practicable, any required
reports to the insurance carrier as to all accidents, claims for damage relating
to the ownership, operation and maintenance of the Property, any damage to or
destruction of the Property and the estimated costs of repair thereof. Subject
to the provisions of any Loan Documents, the Property Manager shall settle all
claims, including the execution of proofs of loss, the adjustment of losses,
signing and collection of receipts and collection of money.
3.2    Contractor’s and Subcontractor’s Insurance. The Property Manager shall
require all contractors and subcontractors entering upon the Property to perform
services to have insurance coverage at the contractor’s or subcontractor’s
expense, in the following minimum amounts or such other amounts as may be
required under the terms of any Loan Documents: (a) worker’s compensation –
statutory amount; (b) employer’s liability (if required) - $500,000; and (c)
comprehensive general liability insurance, including comprehensive auto
liability insurance covering the use of all owned, non-owned and hired
automobiles, with bodily injury and property damage limits of $750,000 per
occurrence. The Property Manager may waive such requirements in its reasonable
discretion. The Property Manager shall obtain and keep on file a certificate of
insurance which shows that each contractor and subcontractor is so insured.
3.3    Property Manager’s Insurance. The Property Manager shall maintain, at its
own expense, errors and omissions insurance, director and officers insurance and
employment practices insurance with a minimum of $1,000,000 in coverage. The
Property Manager shall also maintain an employee crime policy with a minimum of
$50,000 in coverage.
3.4    Waiver of Subrogation. To the extent available at commercially reasonable
rates, all property damage insurance policies required hereunder shall contain
language whereby the insurance carrier thereunder waives any right of
subrogation it may have with respect to the Property Owner or the Property
Manager.


A-6



--------------------------------------------------------------------------------





4.    Financial Reporting and Record Keeping.
4.1    Books of Accounts. The Property Manager shall maintain adequate and
separate books and records for the Property with the entries supported by
sufficient documentation to ascertain their accuracy with respect to the
Property. The Property Owner agrees to provide to the Property Manager any
financial or other information reasonably requested by the Property Manager to
carry out its services hereunder. The Property Manager shall maintain such books
and records at the Property Manager’s office as set forth in Section 12.1 or at
the subcontractor to the Property Manager or at the Property. The Property
Manager shall assert such control over accounting and financial transactions as
is reasonably necessary to protect the Property Owner’s assets from theft, error
or fraudulent activity by the Property Manager’s employees. The Property Manager
shall bear the losses arising from the fraud or gross negligence of the Property
Manager or any of its employees or agents, including, without limitation, the
following: (a) theft of assets by the Property Manager’s employees, principals,
or officers or those individuals associated or affiliated with the Property
Manager; (b) overpayment or duplicate payment of invoices arising from either
fraud or gross negligence, unless credit is subsequently received by the
Property Owner within ten (10) days of such overpayment or duplicate payment;
(c) overpayment of labor costs arising from either fraud or gross negligence,
unless credit is subsequently received by the Property Owner within ten (10)
days of such overpayment; (d) overpayment resulting from payment from suppliers
to the Property Manager’s employees or agents arising from the purchase of goods
or services for the Property; and (e) unauthorized use of facilities by the
Property Manager or the Property Manager’s employees or agents.
4.2    Financial Reports. On or about the 20th day following the end of each
calendar month, the Property Manager shall furnish to the Property Owner a
report of all significant transactions occurring during such prior month. These
reports shall include a cash flow statement, a current rent roll and a Property
Manager update on the status of the Property. The Property Manager also shall
deliver to the Property Owner within sixty (60) days following (i) the end of
each calendar year and (ii) the termination of this Agreement, a report showing,
in summary form, all collections, delinquencies, uncollectible items, vacancies
and other matters pertaining to the management, operation, and maintenance of
the Property during the prior year or such applicable portion thereof. The
annual report shall also contain a statement of income and expenses, a balance
sheet for the Property and such other financial information deemed applicable in
the Property Manager’s reasonable discretion. The statement of income and
expenses, the balance sheet, and all other financial statements and reports
shall be prepared on an accrual basis and in compliance with all reporting
requirements relating to the operations of the Property and required under any
Loan Documents. If requested by the Property Owner, the Property Manager shall
provide financial statements prepared on an accrual basis according, to the
extent possible, to generally accepted accounting principles. The Property
Manager shall also provide to any lender under any Loan Documents copies of all
applicable reports required thereunder that relate to the Property.
4.3    Supporting Documentation. At the expense of the Property Owner, the
Property Manager shall maintain and make available at the Property Manager’s
office, as set forth in Section 12.1, or at the office of the subcontractor to
the Property Manager, at the Property or at a designated office in the region of
the Property, copies of the following, if available: (a) all bank statements,
bank deposit slips, bank debit and credit memos, canceled checks, and bank
reconciliations; (b) detailed cash receipts and disbursement records; (c) trial
balance for receivables and payables and billed and unbilled revenue items; (d)
rent roll of tenants; (e) paid invoices (or copies thereof); (f) summaries of
adjusting journal entries as part of the annual accounting process; (g)
supporting documentation for payroll, payroll taxes and employee benefits; (h)
appropriate details of accrued expenses and property records; and (i) market
study of competition (annually).


A-7



--------------------------------------------------------------------------------





4.4    Tax Information. The Property Manager shall provide the Property Owner
with sufficient information so that the Property Owner can prepare its income
tax returns on the cash method of accounting or, if requested, with appropriate
adjustment to convert the information to an accrual basis.
5.    Right to Audit. The Property Owner and its representatives, including the
lender under the Loan Documents, may examine all books, records and files
maintained for the Property Owner by the Property Manager. Any such party may
perform any audit or investigations relating to the Property Manager’s
activities at any office of the Property Manager if such audit or investigation
relates to the Property Manager’s activities for the Property Owner. Should the
Property Owner discover defects in internal controls or errors in record
keeping, the Property Manager shall undertake with all appropriate diligence to
correct such discrepancies either upon discovery or within a reasonable period
of time. The Property Manager shall inform the Property Owner in writing of the
action taken to correct any audit discrepancies. Any audit or investigation
performed by the Property Owner will be conducted at the Property Owner’s sole
expense.
6.    Bank Accounts.
6.1    Operating Account. To the extent funds are not required to be placed in a
lockbox pursuant to any Loan Documents affecting the Property, the Property
Manager shall deposit all rents and other funds collected from the operation of
the Property in a reputable bank or financial institution in a special trust or
depository account or accounts for the Property maintained by the Property
Manager for the benefit of the Property Owner. The Property Manager shall
maintain books and records of the funds deposited in the accounts and
withdrawals therefrom (such accounts together with any interest earned thereon,
shall collectively be referred to herein as the “Operating Account”). The
Property Manager shall maintain, with funds from the Property Owner, the
Operating Account so that an amount at least as great as the budgeted expenses
for such month is in such Operating Account as of the first of each month. The
Property Manager shall pay from the Operating Account, on behalf of the Property
Owner, the operating expenses of the Property and any other payments relating to
the Property as required by this Addendum. If more than one account is necessary
to operate the Property, each account shall have a unique name, except to the
extent any Lender requires sub-accounts within any account. All rents and other
funds collected in the Operating Account after payment of all operating
expenses, debt service and such amounts as may be reasonably determined by the
Property Manager to be retained for reserves or improvements, shall, unless
otherwise provided by any Loan Documents, be paid to the Property Owner.
6.2    Security Deposit Account. The Property Manager shall open, on behalf of
the Property Owner, a separate account at a reputable bank or other financial
institution for the purpose of segregating security deposits. The Property
Manager shall maintain such account in accordance with applicable law and/or the
applicable Loan Documents. The Property Manager shall use the account only to
maintain security deposits on behalf of the Property Owner. The Property Manager
shall require the bank or financial institution to hold the funds in trust for
the Property Owner. The Property Manager shall maintain detailed records of all
security deposits deposited, and allow the Property Owner or its designees
access to such records. Subject to any contrary terms of any Loan Documents, the
Property Manager may return such deposits to any tenant in the ordinary course
of business in accordance with the terms of the applicable lease and applicable
Law.
6.3    Access to Account. As authorized by signature cards, representatives of
the Property Manager shall have access to and may draw upon all funds in the
accounts described in Sections 6.1 and 6.2 without the approval of the Property
Owner. Additionally, representatives of the Property Manager shall have access
to and may draw upon any funds escrowed or held in reserve for capital
expenditures without the approval of the Property Owner, provided that the
requirements of Section 2.9 and any additional Lender


A-8



--------------------------------------------------------------------------------





requirements with respect to such amounts are satisfied. The Property Owner may
not withdraw funds from such accounts without the Property Manager’s prior
written consent, except following the Property Manager’s default after
expiration of any applicable notice and cure periods or the termination of this
Agreement.
7.    Payment of Expenses.
7.1    Costs Eligible for Payment from Operating Account. The Property Manager
shall pay all expenses of the operation, maintenance and repair of the Property
contemplated by the Budget directly from the Operating Account or shall be
reimbursed by the Property Owner, subject to the conditions set forth in Section
2.5, including the following to the extent applicable: (a) costs of the gross
salary and wages or proportional shares thereof, payroll taxes, payroll
processing fees, worker’s compensation insurance, employee education, training
and certification and all other benefits of employees (for example, on-site
personnel) required to manage, operate and maintain the Property properly,
adequately, safely and economically, subject to this Addendum, provided that the
Property Manager shall not pay such employees in advance; (b) cost to comply
with the terms of any Loan Documents and/or to correct the violation of any
governmental requirement relating to the leasing, use, repair and maintenance of
the Property, or relating to the Laws, if such cost is not the result of the
Property Manager’s gross negligence fraud or willful misconduct; (c) actual and
reasonable cost of making all repairs, decorations and alterations if such cost
is not the result of the Property Manager’s gross negligence or willful
misconduct; (d) cost incurred by the Property Manager in connection with all
service agreements; (e) cost of collection of delinquent rents collected by a
collection agency or attorney; (f) legal support fees and reasonable legal fees
of attorneys for the costs of services otherwise provided herein; (g) cost of
capital expenditures subject to the restrictions in Section 2.9 and in this
Section; (h) cost of printed checks for each account required for the Property
and the Property Owner; (i) cost of utilities and costs associated with utility
billing; (j) cost of advertising, marketing and resident surveys; (k) cost of
printed forms and supplies required for use at the Property; (l) management
compensation set forth in Section 9; (m) the cost of tenant improvements to the
Property subject to the restrictions in Section 2.9 and this Section 7.1; (n)
all hiring, relocation and termination costs for any employees whose salaries
and benefits are paid by the Property Owner; (n) brokers’ commissions; (o) debt
service; (p) the cost of utilities, services, contractors and insurance; (q)
reimbursement of the Property Manager’s out-of-pocket costs and expenses to the
extent not prohibited by Section 8; (r) general accounting and reporting
services within the reasonable scope of the Property Manager’s responsibility to
the Property Owner; (s) cost of forms, papers, ledgers, postage and other
supplies and equipment (including computer equipment) used in the Property
Manager’s office at any location;(t) computer/information technology (IT)
support and the cost of electronic data processing equipment, including personal
computers located at the Property Manager’s office at the Property for
preparation of reports, information and returns to be prepared by the Property
Manager under the terms of this Agreement; (u) cost of electronic data
processing provided by computer service companies for preparation of reports,
information and returns to be prepared by the Property Manager under the terms
of this Agreement, including but not limited to any costs associated with Yardi
or similar property management software; (v) travel and entertainment expenses
intended to advance the interests of the Property; and (w) cost of routine
travel by the Property Manager’s employees or agents to and from Property. In
the alternative, the Property Manager may charge a monthly flat fee for the
above services, which flat fee is subject to the approval of the Property Owner.
All other amounts not directly related to the Property or the Property Owner
shall be payable solely by the Property Manager, and shall not be paid out of
the Operating Account or reimbursed by the Property Owner.
7.2    Operating Account Deficiency. If there are not sufficient funds in the
Operating Account (or any reserve account held by the Lender) to make any
required payment, the Property Manager shall notify the Property Owner, if
possible, at least ten (10) days prior to any such delinquency so that the
Property Owner has an opportunity to deposit sufficient funds into the Operating
Account (or, if applicable,


A-9



--------------------------------------------------------------------------------





any reserve account held by the Lender) to allow for payment prior to the
imposition of any penalty or late charge. In no event shall the Property Manager
be required to expend any of its own funds for the operation or maintenance of
the Property; however, should it do so, the Property Manager shall be entitled
to reimbursement from the Property Owner within thirty (30) days after such
advance.
7.3    Interest on Funds Advanced or Loaned by the Property Manager. Subject to
the approval of the Property Owner, the Property Manager may (but shall not be
obligated to) loan funds to the Property Owner in the future, with simple
interest thereon at the rate of fifteen percent (15%) per annum (or, if lower,
the highest rate permitted by Law). Such loan, if any, shall be full recourse to
the Property Owner and must be repaid within thirty (30) days of funding.
8.    Property Manager’s Costs Not To Be Reimbursed.
8.1    Non‑Reimbursable Costs. Costs attributable to losses arising from the
gross negligence or fraud on the part of the Property Manager, the Property
Manager’s agents or employees shall be at the sole cost and expense of the
Property Manager and shall not be reimbursed by the Property Owner.
8.2    Litigation. The Property Manager will be responsible for and hold the
Property Owner harmless from, all fees, costs, expenses, and damages relating to
criminal activity involving employees, disputes with employees for worker’s
compensation (to the extent not covered by insurance), discrimination or
wrongful termination, including legal fees and other expenses, where it is
determined by final judicial determination that such loss, cost or expense was
the fault of the Property Manager.
9.    Compensation. The Property Manager and its Affiliates will receive the
compensation set forth on Schedule 1.
10.    Termination of Property Management Services.
10.1    Termination. Property management services may be terminated as provided
for in the Advisory Agreement. If any Property is sold by the property owner,
the Property Amendment with respect to such Property shall be deemed of no
further force or effect from and after the closing of the sale, except to the
extent of post-closing management and accounting functions that are required to
be performed under this Addendum.
10.2    Final Accounting. Within forty-five (45) days after termination of
property management services for any reason, the Property Manager shall deliver
to the Property Owner the following: (a) a final accounting, setting forth the
balance of income and expenses on the Property as of the date of termination;
(b) transfer to any account indicated by the Property Owner any balance or
monies of the Property Owner or tenant security deposits held by the Property
Manager with respect to the Property (or transfer the accounts in which such
sums are held as instructed by the Property Owner); and (c) deliver to a
subsequent property manager or other agent indicated by the Property Owner all
materials and supplies, keys, books and records, contracts, leases, receipts for
deposits, unpaid bills and other papers or documents which pertain to the
Property. For a period of forty-five (45) days after such expiration or
cancellation for any reason other than the Property Owner’s default, the
Property Manager shall be available, through its senior executives familiar with
the Property, to consult with and advise the Property Owner or any person or
entity succeeding to the Property Owner as owner of the Property or such other
person or persons selected by the Property Owner regarding the operation and
maintenance of the Property. In addition, the Property Manager shall cooperate
with the Property Owner in notifying all tenants of the Property of the
expiration and termination of this Agreement, and shall use reasonable efforts
to cooperate with the Property Owner


A-10



--------------------------------------------------------------------------------





to accomplish an orderly transfer of the operation and management of the
Property to a party designated by the Property Owner. The Property Manager shall
receive its monthly Property Management Fee for such services. The Property
Manager shall, at its cost and expense, promptly remove all signs wherever
located indicating that it is the Property Manager and replace and repair any
damage resulting therefrom. Termination of this Agreement shall not release
either party from liability for failure to perform any of the duties or
obligations as expressed herein and required to be performed by such party for
the period prior to the termination.
10.3    Debts and Obligations of the Property Owner. In the performance of its
duties hereunder, the Property Manager and its affiliates, shall act on behalf
of the Property Owner solely in their capacity as the Property Owner’s agent.
All debts and obligations to third parties incurred by the Property Manager or
its affiliates, in relation to the Property, shall be the debts and obligations
of the Property Owner, and neither the Property Manager, nor its affiliates,
shall be liable for, and shall be indemnified by, the Property Owner for any
such debts, liabilities or obligations. The Property Manager and its affiliates
shall have no obligation or responsibility to make payments with their own funds
on any indebtedness incurred on behalf of the Property Owner or the Property,
whether secured by the Property, or any portion thereof. Furthermore, the
Property Amendment thereto shall not be terminated by the Property Owner until
all existing debts, liabilities and obligations arising out of any loan or the
payment for goods or services on behalf of the Property are paid in full or
assumed by a successor property manager; any guarantees entered into or made by
the Property Manager, its affiliates, principles or officers on behalf of the
Property are extinguished; and all fees owed to the Property Manager and its
affiliates have been paid in full.
11.    Conflicts. The Property Manager shall not deal with or engage, or
purchase goods or services from, any subsidiary or affiliated company of the
Property Manager in connection with the management of the Property for amounts
above market rates.
12.    Notices. All notices, demands, consents, approvals, reports and other
communications to the Property Owner as provided for in this Addendum shall be
in writing and shall be given to the Property Owner as set forth below, or at
such other address as they may specify hereafter in writing. All notices,
demands, consents, approvals, reports, and other communications to the Property
Manager provided for in this Addendum shall be in writing and shall be given to
the Property Manager at the address set forth below or at such other address as
it may specify hereafter in writing:
To the Property Manager at:




A-11



--------------------------------------------------------------------------------





Cottonwood Communities Management, LLC
c/o Cottonwood Residential, Inc.
6340 South 3000 East, Suite 500
Salt Lake City, Utah 84121
Attention: General Counsel


To the Property Owner:


Property Owner as Set Forth on Property Amendment
c/o Cottonwood Communities, Inc.
6340 South 3000 East, Suite 500
Salt Lake City, Utah 84121
Attention: General Counsel
Any notice or other communication that is not emailed may be delivered by a
recognized overnight delivery service providing a receipt, facsimile
transmission or mailed by United States registered or certified mail, return
receipt requested, postage prepaid if deposited in a United States Post Office
or depository for the receipt of mail regularly maintained by the post office.
Notices sent by overnight courier shall be deemed given one (1) business day
after mailing; notices sent by registered or certified mail shall be deemed
given two (2) business days after mailing; and notices sent by facsimile
transmission shall be deemed given as of the date sent (if sent prior to 5:00
p.m. MT and if receipt has been acknowledged by the operator of the receiving
machine). Notices sent via e-mail shall be deemed given as of the date sent (if
sent prior to 5:00 p.m. MT and if the Property Manager does not receive a
“bounce back” notice that the e-mail transmission was not completed).
13.    Miscellaneous
13.1    Attorneys’ Fees. In any action or proceeding between the Property
Manager and the Property Owner arising from or relating to this Addendum or the
enforcement or interpretation hereof, the party prevailing in such action or
proceeding shall be entitled to recover from the other party all of its
reasonable attorneys’ fees and other costs and expenses of the action or
proceeding.
13.2    Binding Arbitration. Any controversy between the parties hereto arising
out of or related to this Addendum or the breach thereof shall be settled by
arbitration in Salt Lake City, Utah, in accordance with the rules of The
American Arbitration Association, and judgment entered upon the award rendered
may be enforced by appropriate judicial action. The arbitration panel shall
consist of one member, which shall be the mediator if mediation has occurred or
shall be a person agreed to by each party to the dispute within thirty (30) days
following notice by one party that he or she desires that a matter be
arbitrated. If there was no mediation and the parties are unable within such
thirty (30) day period to agree upon an arbitrator, then the panel shall be one
arbitrator selected by the Denver, Colorado office of The American Arbitration
Association, which arbitrator shall be experienced in the area of real estate
and limited liability companies and who shall be knowledgeable with respect to
the subject matter area of the dispute. The losing party shall bear any fees and
expenses of the arbitrator, other tribunal fees and expenses, reasonable
attorneys’ fees of both parties, any costs of producing witnesses and any other
reasonable costs or expenses incurred by the losing party or the prevailing
party or such costs shall be allocated by the arbitrator. The arbitration panel
shall render a decision within thirty (30) days following the close of
presentation by the parties of their cases and any rebuttal. The parties shall
agree within thirty (30) days following selection of the arbitrator to any
prehearing procedures or further procedures necessary for the arbitration to
proceed, including


A-12



--------------------------------------------------------------------------------





interrogatories or other discovery; provided, in any event each party shall be
entitled to discovery in accordance with applicable Utah law.
13.3    Indemnification by the Property Owner. The Property Owner shall
indemnify, defend and hold the Property Manager and its shareholders, members,
partners, officers, directors, managers and employees harmless from any and all
claims, demands, causes of action, losses, damages, fines, penalties,
liabilities, costs and expenses, including reasonable attorneys’ fees and court
costs, sustained or incurred by or asserted against the Property Manager by
reason of the operation, management, and maintenance of the Project and the
performance by the Property Manager of the Property Manager’s obligations under
this Addendum, except those which arise from the Property Manager’s gross
negligence, willful misconduct or fraud. If any person or entity makes a claim
or institutes a suit against the Property Manager on matters for which the
Property Manager claims the benefit of the foregoing indemnification, then (a)
the Property Manager shall give the Property Owner prompt notice thereof in
writing; (b) the Property Owner may defend such claim or action by counsel of
its own choosing provided such counsel is reasonably satisfactory to the
Property Manager; (c) neither the Property Manager nor the Property Owner shall
settle any claim without the other’s written consent; and (d) this subsection
shall not be so construed as to release the Property Owner or the Property
Manager from any liability to the other for a breach of any of the covenants
agreed to be performed under the terms of this Addendum.
13.4    Representations. The Property Manager represents and warrants that it is
or shall become fully qualified and licensed, to the extent required by
applicable Law, to manage and lease real estate and perform all obligations
assumed by the Property Manager hereunder. The Property Manager shall use
reasonable efforts to comply with all such laws now or hereafter in effect. If
at any time it is determined that the Property Manager does not have all
applicable licenses or qualifications, the Property Manager shall be given a
reasonable opportunity to cure such deficiency by obtaining any required
licenses or permits.
14.    Waiver of Right to Jury Trial. THE PROPERTY OWNER AND THE PROPERTY
MANAGER EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE EXTENT
PERMITTED BY LAW, TRIAL BY JURY IN ANY ACTIONS BROUGHT BY OR AGAINST THE
PROPERTY OWNER OR THE PROPERTY MANAGER IN CONNECTION WITH THIS AGREEMENT.


A-13



--------------------------------------------------------------------------------





SCHEDULE 1
FEES TO PROPERTY MANAGER & AFFILIATES


The Property Manager and its Affiliates will receive the following compensation:
◦Property Management Fee. The Property Manager, or an affiliate, shall receive,
for its services in managing the day-to-day operations of the Property in
accordance with the terms of this Addendum, an annual property management fee
(the “Property Management Fee”) equal to 3.5% of the Gross Revenues (as defined
below) and prorated for any partial year, payable in monthly installments, which
Property Management Fee shall be in addition to any out-of-pocket and on-site
personnel costs that are reimbursable pursuant to Section 7. “Gross Revenues”
shall be all gross billings from the operations of the Property including rental
receipts, late fees, application fees, pet fees, damages, lease buy-out
payments, and reimbursements by tenants for common area expenses, operating
expenses and Taxes and similar pass-through obligations paid by tenants, but
excluding (i) security deposits received from tenants and interest accrued
thereon for the benefit of the tenant until such deposits or interest are
included in the taxable income of the Property Owner; (ii) advance rents (but
not lease buy-out payments) until the month in which payments are to apply as
rental income; (iii) reimbursements by tenants for work done for that particular
tenant, (iv) proceeds from the sale or other disposition of all or any part of
the Property, (v) insurance proceeds received by the Property Owner as a result
of any insured loss (except proceeds from rent insurance or the excess of
insurance proceeds for repairs over the actual costs of such repairs), (vi)
condemnation proceeds not attributable to rent, (vii) capital contributions made
by the Property Owner; (viii) proceeds from capital, financing and any other
transactions not in the ordinary course of the operation of the Property, (ix)
income derived from interest on investments or otherwise, (x) abatement of
Taxes, awards arising out of takings by eminent domain, discounts and dividends
on insurance policies, and (xi) rental concessions not paid by third parties.
The Property Management Fee shall be payable monthly from the Operating Account
or from other funds timely provided by the Property Owner. Upon termination of
property management services, the parties will prorate the Property Management
Fee on a daily basis to the effective date of such cancellation or termination.
Upon a sale of the Property, the Property Manager shall receive additional
compensation equal to the previous month’s Property Management Fee as
compensation for work to be performed in connection with the sale or completion
of managing matters relating to each tenant. The Property Management Fee will be
paid monthly in arrears.







A-14



--------------------------------------------------------------------------------





EXHIBIT B TO ADVISORY AGREEMENT
FORM OF PROPERTY AMENDMENT


Upon execution of this Property Amendment, the Property Owner named below will
be a party to the Advisory Agreement as attached hereto as Appendix A and
subject to the terms and conditions contained in the Advisory Agreement.  
Property Description:
 
 
 
 
       
 
 
 
Legal Name of Owner:
 
 
 
 
Jurisdiction of Organization/Incorporation:
 
 
 
 
Date of Amendment or Effective Date:


 
Services to be Provided (if other than in Property Management Addendum):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Alterations to basic terms and conditions of Property Management Addendum (if
any):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
IN WITNESS WHEREOF the parties hereby execute this Property Amendment to be
effective as of the date set forth above.







[Signatures on following page.]


B-1
 
WEST\275330862.8

--------------------------------------------------------------------------------






ADVISOR and PROPERTY MANAGER:


Cottonwood Communities Management, LLC, a Delaware limited liability company


By:
Cottonwood Capital Management, Inc., a Delaware corporation, its sole member



By:                 
Name:        
Title:            




PROPERTY OWNER:


[______________] LLC, a Delaware limited liability company




By:             
Name:        
Title:            




B-2
 



--------------------------------------------------------------------------------





APPENDIX A TO PROPERTY AMENDMENT
ADVISORY AGREEMENT


B-3
 



--------------------------------------------------------------------------------






EXHIBIT A
BUDGET




B-4
 

